Table of Contents Exhibit 4.9 MEMORANDUM OF AGREEMENT Through this act under private signature, on the one hand TELEMAR NORTE LESTE S/A with corporate headquarters in the city of Rio de Janeiro, State of Rio de Janeiro at Rua General Polidoro No. 99, Botafogo, CEP 22280-001, registered under CNPJ/MF No. 33.000.118/0001-79; TNL PCS S.A. with corporate headquarters in the city of Rio de Janeiro, State of Rio de Janeiro at Rua Jangadeiros no. 48, Ipanema, CEP 22420-010, registered under CNPJ/MF no. 04.164.616/0001-59; BRASIL TELECOM S/A with corporate headquarters in the city of Rio de Janeiro, State of Rio de Janeiro at Rua General Polidoro no. 99, 5th floor, Botafogo, CEP 22.280-001, registered under CNPJ/MF no. 76.535.764/0001-43; 14 BRASIL TELECOM CELULAR S/A with corporate headquarters in the city of Brasília (DF) at SIA Sul, ASP, Lote "D", Bloco "B" – Ground floor registered under CNPJ/MF no. 05.423.963/0001-11, herein simply designated as " Oi " and represented in the form of its Articles of Incorporation/By-laws. and on the other hand, CONTAX S/A with corporate headquarters in the city of Rio de Janeiro, State of Rio de Janeiro at Rua do Passeio, 48-56, CEP 20021-290, registered under CNPJ/MF no. 02.757.614/0001-48, herein simply designated as "Contax" and represented in the form of its Articles of Incorporation/By-laws, each being referred to singly as " Party " or jointly as " Parties ". Considerations: (i). The Parties have a "Contact Center" service contract signed on November 30, 2004 along with other contracts that are not the object of this Memorandum . (ii). The Parties are negotiating a new contract to provide services in a definitive manner by regulating the operations listed in Annex I to this Instrument (" Definitive Contract"). (iii). The Parties have not reached a consensus in relation to all the terms of the Definitive Contract, but now wish to establish general previous conditions to be applicable to giving and receiving the operations listed in Annex I of this Instrument. (iv). Contax is fully aware that the telecommunications service provided by Oi by means of a concession given by ANATEL is a service provided under public law regime of a collective interest, and that the provision of "Contact Center" services is essential for the continuity of delivering services in the public regime by Oi . The Parties decide by mutual agreement to sign this Memorandum of Agreement, hereinafter referred to as " Memorandum " which is governed by the following terms and conditions: CLAUSE 1 - OBJECT Page1 of 11 1.1. The object of this Memorandum is to establish basic principles and general conditions applicable to the services listed in Annex I provided by Contax for Oi, which should be observed by the Parties until the conclusion of the Definitive Contract . 1.2. Despite the deadline to begin production of effects of this Memorandum as provided in clause 3.1 below, the Parties agree to, immediately after the signing of this Memorandum and at the most up to 120 (one hundred and twenty) days automatically renewable for equal periods of 120 (one hundred and twenty) days until the maximum period of 1 (one) year, according to the term of Memorandum , draw up and sign the Definitive Contract , which shall reflect all terms and conditions agreed in this Memorandum . 1.3. The Parties agree that all the other operations not stated in Annex I to this Memorandum remain regulated, for all purposes of law, by the contract signed between the Parties on November 30, 2004, which remain valid and effective for these other operations. 1.3.1 It is certain and agreed that until the conclusion of the Definitive Contract , the conditions provided in the Contract signed between the Parties on November 30, 2004, not conflicting with those listed in this Memorandum , shall be valid and effective for operations stated in Annex I to this Memorandum . CLAUSE TWO - ANNEXES 2.1. The following Annexes are an integral and inseparable part of this Memorandum, as if it were fully transcribed herein, and the Parties are fully aware of their content: (a) Annex I - Services under this Memorandum (b) Annex II - Commercial Terms and Conditions (c) Annex III - SLA and Quality Indicators (d) Annex IV - Governance of Technological Infrastructure (e) Annex V - Governance of Projects, Demands, and Training (f) Annex VI - Services for Integration of Busbars (g) Annex VII - Glossary - Terms and Abbreviations used in this Memorandum 2.2. In the case of doubts or discrepancies between the Annexes, the latest version available shall always prevail; and in case of doubts or differences between any of the Annexes and the Memorandum , what is stated in the Memorandum shall prevail. CLAUSE THREE - VALIDITY 3.1. This Memorandum shall enter into force upon signature and shall have effect for a period of 120 (one hundred and twenty) days from January 1, 2011, automatically renewable for equal periods of 120 (one hundred and twenty) days until the maximum term of 1 (one) year or until the signing of the Definitive Contract , whichever occurs first, at which time its term shall end.
